Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.

Allowable Subject Matter
Claims 11-19 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

The applicant’s arguments related to prior arts on record Reddy (page 7 last paragraph – page 9) in view of Dong (page 9) not teaching the amended claim limitations, have been fully considered and are persuasive.



Franchi et al. (EP 2889799): fig 1 shows separate phone and chip with processor and memory. However, the chip function is to run the application to survey a user and report to server (para 88-90; message 22 and 24 of fig 2 and para 155-158). Thus the reference does not teach the limitations of SIM chip performing the steps of receiving PDP context or EPS connection activation event, updated HFN start PS, storing updated HFN start PS, comparing HFN start PS to predetermined value and detecting that the PDP context or EPS connection in unsuccessfully activated. 

Faure et al. (EP 2887712): fig 1 shows separate phone and chip with processor and memory. Further, the chip stores two subscription information, receives a message to switch to/ activate second subscription. The chip receives the message to activate subscription, analyzes data, saves the change to elementary file and sends message back of failure or success (para 94-102). However, the reference teaches away from the discrepancy between the phone and chip about current active subscription (para 104). Thus the reference does not teach the limitations of SIM chip performing the step comparing HFN start PS to predetermined value and detecting that the PDP context or EPS connection in unsuccessfully activated.

Thus, prior arts on record and further search on prior arts, fail to teach, alone or in combination, the above claimed features, along with all other limitations as recited in . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note 
The examiner acknowledges the applicant’s remark (7/17/2020) regarding typographical error, affecting future publication (the Patent Application Publication of the present application with serial number US 2020/0187287 A1 contains an error in paragraph [0125]. Specifically "IMEl" has been misspelled as "NEl"). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/18/2021